It is my
pleasure to congratulate the President on his election. It
bears witness to the esteem which the international
community has for his country and for him. In wishing
him every success in the conduct of our work, I should
like to assure him also of the sincere cooperation of the
delegation of Benin.
May I also pay a well-deserved tribute to his
predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of Namibia, for the outstanding work
he accomplished.
In view of the developments in international
relations, the Secretary-General, Mr. Kofi Annan, had
the felicitous initiative of gathering the highest
20

representatives of the peoples of the world for
consultations on a new world order and on the role
which the United Nations will be called upon to play.
I would like to pay him a well-deserved tribute
and emphasize the determined conviction and
competence with which he heads the Organization.
The Millennium Summit showed once again that
multilateralism and international cooperation remain
the best approach to confront problems in
globalization. Indeed, the positive effects of
globalization remain limited, as is borne out by
imbalances in economic and social terms that
characterize the world today and violate human dignity
and human rights. What must be done therefore is to
channel the globalization process towards economic
and social progress for the benefit of the greatest
number.
In this process, the United Nations has a
comparative advantage — it is the only institution able
to embody universally accepted values and the only
platform for organizing fruitful debate on world issues,
as well as on the ways and means for settling them.
The United Nations is the body where the weak
and the forgotten are able to make their voices heard
and to participate in the attainment of a consensus on
questions of common interest.
And, indeed, globalization today is a fait
accompli; however, we must emphasize that it is not
neutral. Good governance, democracy and transparency
must be consolidated not only in national terms, but
also in international relations.
These principles must be applied both within
States as well as with respect to forces that govern
globalization and make use of it as before to avoid any
form of democratic control.
At the Millennium Summit, the heads of State
and Government adopted a document which determines
the main outlines of the United Nations action for the
twenty-first century.
It is now up to the world community and, thus, up
to our States, to civil society and to the private sector
to show the necessary determination to implement the
guidelines of the Summit quickly and resolutely to
make a reality of the message of hope and
determination which was expressed by the leaders of
the world.
Benin is pleased that special attention was
focused on Africa. The initiatives taken for the
continent require the firm support of the development
partners in the sense of a partnership and solidarity
which must basically work on the following: a lasting
solution to the debt problem; a more just order for the
international trade system; support in terms of financial
resources and strengthening production capacity.
We call for the effective implementation of
measures to integrate developing countries into the
world economy taking account of the special needs of
the least-developed countries with a view to halting the
deterioration in their situations.

In this regard, the holding of the Third United Nations
Conference on the Least Developed Countries is of
particular importance. It is essential that it lead to
concrete results.
The elimination of poverty is one of the
challenges that the international community was unable
to meet in the twentieth century. It is our responsibility
to dedicate ourselves to this task. In this regard, we are
pleased with the initiative taken by the Administrator
of the United Nations Development Programme
(UNDP) to organize a special ministerial meeting to
discuss the strategic orientation of UNDP and the need
to provide it with the resources essential for it to carry
out its missions. Benin is relying on UNDP, the main
body for coordinating development assistance, to meet
the challenges facing developing countries.
In commending the countries that have
announced an increase in their official development
assistance, I appeal for the restoration of a balance in
favour of core budgetary resources to make it possible
to execute the programmes and projects to which
Governments accord priority.
With regard to financing for development, it is
particularly essential to ensure that resources are better
mobilized and that development action involving all
partners, including the Bretton Woods institutions, is
better coordinated.
All these programmes and plans can be
implemented only in an environment in which peace
and security are guaranteed. Benin therefore welcomed
with great interest the Brahimi report (A/55/305),
containing an in-depth analysis of peacekeeping
operations.
21

With regard to Somalia, Benin would also like to
express its satisfaction with the leader of the Inter-
Governmental Authority on Development and all the
facilitators for their courageous initiatives to bring
peace to that country through a process of dialogue and
reconciliation. We appeal to the international
community to lend its support to the consolidation of
the process so that Somalia can rapidly become part of
the community of nations.
Benin is, and will remain, committed to
respecting and promoting human rights, democracy and
the rule of law. These principles are inscribed in its
Constitution. In that context, since the fifty-second
session the General Assembly has supported Benin in
its organization of the Fourth International Conference
of New or Restored Democracies, to be held in
Cotonou from 4 to 6 December 2000. This Conference
will undoubtedly be an important stage in the
international community's progress towards the
consolidation of democratic principles. At the
Conference the old and new democracies will exchange
their experiences and commit themselves to promoting
democracy, peace and political stability and
development. Cotonou is preparing a warm welcome,
and hopes that there will be a great response to its
invitation.











